Citation Nr: 1746394	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for left hand scar.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to May 2005 and March 2006 to March 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, CO. 

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in March 2017.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the record would benefit if the Veteran were afforded another VA examination to clarify the current nature and extent of the service-connected scarring on his left hand.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding treatment records.  

2.  Afford the Veteran a VA examination to determine the current severity of the left hand scarring.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

The examiner should clarify whether the Veteran has visible scarring from the February 2004 left hand "crush injury," which was described at the time of the injury as involving edema of the left ring finger, three superficial lacerations, and apparent deformity of the second joint of the left ring finger.  The examination should include photographs that document the scarring.    

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




